Citation Nr: 0606526	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  00-14 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUE

Entitlement to an increased rating for residuals of a 
lumbosacral spine laminectomy and discectomy with a herniated 
nucleus pulposus (HNP), currently rated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The appellant had active military service from June 1987 to 
December 1987, and from August 1988 to November 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 RO rating action that 
continued a 40 percent rating for service-connected residuals 
of a lumbosacral spine laminectomy and discectomy with a HNP.  
The appellant filed a Notice of Disagreement (NOD) in October 
1999, and the RO issued a Statement of the Case (SOC) in 
December 1999.  The appellant perfected his appeal by filing 
a VA Form 9 (Appeal to the Board of Veterans' Appeals) in 
June 2000.  The RO issued Supplemental SOCs (SSOCs) in 
September 2000, May 2001, October 2002, March 2003, and 
November 2003.

In July 2004, the Board remanded the matter on appeal to the 
RO for additional action.  After accomplishing the additional 
action to the extent possible, the RO continued the denial of 
the claim (as reflected in the May 2005 Supplemental SOC 
(SSOC)), and returned the matter to the Board for further 
appellate review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has  been accomplished.

2.  Medical evidence prior to September 23, 2002, does not 
show reflect pronounced intervertebral disc syndrome (IVDS) 
manifested persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

3.  Medical evidence since September 23, 2002, does not show 
that the appellant has separately ratable neurological 
manifestations of the service-connected lumbar spine 
disorder, or that he had any qualifying incapacitating 
episodes due to his spinal disorder during the previous 
twelve months.

5.  Medical evidence since September 26, 2003, does not show 
unfavorable ankylosis of the appellant's entire thoracolumbar 
spine or of his entire spine.


CONCLUSION OF LAW

The criteria for a rating  in excess of 40 percent for 
residuals of a lumbosacral spine laminectomy and discectomy, 
with a herniated nucleus pulposus, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002);  38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.40,  4.45, 4.49, 4.71, 4.71a, 
Diagnostic Codes 5292 and 5295 (as in effect prior to 
September 26, 2003); and Diagnostic Code 5293 (as in effect 
since September 23, 2002, and then renumbered as Diagnostic 
Code 5243, effective September 26, 2003); and Diagnostic 
Codes 5235-5243 (as in effect since September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

Through the June 1999 rating decision, the November 1999 SOC, 
and the SSOCs of 
September 2000, May 2001, October 2002, March 2003, November 
2003, and May 2005, the RO notified the appellant and his 
representative of the legal criteria governing the claim, the 
evidence that had been considered in connection with the 
appeal up to that point, and the bases for the denial of the 
claim.  After each, they were given the opportunity to 
respond.  Accordingly, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support the claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board points out that the rating decision on  appeal was 
issued prior to enactment of the VCAA.  The Board remanded 
the case to the AMC in July 2004 for the specific purpose of 
ensuring that the appellant would be afforded the notice and 
assistance actions required under the VCAA prior to 
adjudication on the merits.  In compliance with the remand, 
the AMC sent the appellant a VCAA notice letter in July 2004 
that informed him of the evidence required to support a claim 
for increased rating, the respective duties of the claimant 
and the VA in obtaining evidence, the evidence of record, and 
the evidence currently being pursued.  The Board finds that 
this letter meets the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all four 
content of notice requirements have been met in the instant 
appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant after the June 1999 rating action 
on appeal.  However, such makes sense, given the November 
2000 date of enactment of the VCAA.  Moreover, the Board 
finds that the lack of full pre-adjudication notice in this 
appeal has not, in any way, prejudiced the appellant.  In 
this regard, the Board points out that the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, in this appeal, any delay in issuing  
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and re-
adjudicated after notice was provided.  The appellant was 
informed of the evidentiary issues regarding his claim an SOC 
and in six SSOCs as noted above, as well as a post-remand 
notice letter of July 2004.  Further, he was given an 
opportunity to respond before and after the RO readjudicated 
the claim (as reflected in a May 2005 SOC).


The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim on 
appeal.  The RO has obtained the appellant's service medical 
records, his treatment records from the Baltimore VA Medical 
Center (VAMC) and Washington VAMC, and from those non-VA 
medical providers that the appellant identified as having 
relevant medical evidence.  The appellant informed the RO 
that Walter Reed Army Medical Center (WRAMC) had provided him 
with medical treatment, and the RO submitted several requests 
to WRAMC and to the National Personnel Records Center (NPRC) 
for those records, but both WRAMC and NPRC informed the RO 
that there are no such records in their files.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any existing, pertinent evidence in addition to that 
identified above, that needs to be obtained.

The also is no basis for any further development.  In this 
regard, the Board notes that the appellant was advised of his 
entitlement to a hearing before the RO and/or before the 
Board in which to present evidence and argument in support of 
his claim, but he has not requested such a hearing.  Further, 
in connection with the claim on appeal, the appellant failed 
to report for scheduled medical examinations in July 2000, 
December 2000, December 2001, January 2002, and, as discussed 
below, in December 2004 (pursuant to the Board's 2004 
remand). 

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

As a final point, the Board notes that further remand of this 
matter, in light of the RO's noncompliance with one of the 
Board's prior remand instructions, does not necessitate 
another remand.

As noted above, the appellant failed to appear for a VA 
medical examination scheduled, in connection with the prior 
remand, for December 14, 2004; however,  the claims file does 
not contain a copy of the actual notice to the appellant 
scheduling that examination, as requested in the July 2004 
remand.  Nonetheless, the file contains a February 2005 
letter to the appellant from the AMC informing him that he 
had missed a medical appointment and asking him to reschedule 
the examination within 30 days.  The Board notes that this 
letter was addressed to the appellant's most current address 
of record, and that the appellant did not reschedule the 
examination or otherwise respond to the letter.  
Significantly, neither the appellant nor his representative 
has asserted that the appellant was not informed of the 
examination or that he did not receive the February 2005 
letter.  

While, generally, failure to follow the Board's prior remand 
instructions-here, , to associate with the claims file the 
notice of the date and time of the examination from the 
VAMC-would result in another remand (see Stegall v. West, 11 
Vet. App. 268, 271 (1998)), further remand is not warranted 
where, as here, the appellant is not shown to be prejudiced 
by the RO's omission.  The RO reasonably attempted to satisfy 
the prior objective of the remand, and neither the appellant 
nor his representative has alleged non-receipt of the notice 
of the scheduled examination or the RO's follow-up 
correspondence.  Moreover, while, in the prior remand, the 
Board emphasized that failure to report to the scheduled 
examination would result in a denial of the claim, pursuant 
to 38 C.F.R. § 3.655(b),  as indicated below, the Board is 
(like the RO) adjudicating the claim on the basis of medical 
evidence pertinent to the disability that is already of 
record.  As the Board is not denying the claim solely based 
on the appellant's failure to report to the scheduled 
examination, pursuant to  38 C.F.R. § 3.655(b) the RO's 
omission does not affect the outcome of the claim on appeal.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with a decision on the issue on appeal.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating applies.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.
The veteran's entire history is reviewed when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In this case, the RO assigned the 40 percent rating for the 
disability under consideration pursuant to the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5293, pursuant to which 
IVDS is rated.  

Effective September 23, 2002, the criteria for rating IVDS 
was revised, and, effective September 26, 2003, VA revised 
the criteria for rating all disabilities of the  spine, 
including IVDS.  As there is no indication that the revised 
criteria are intended to have a retroactive effect, the Board 
has the duty to adjudicate the claim only under the former 
criteria for any period prior to the effective date of the 
new diagnostic codes, and to consider the revised criteria 
for the period beginning on the effective date of the new 
provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

In this case, the RO has considered the claim under both the 
former and revised applicable criteria, and has given the 
appellant notice of the revised criteria (see the May 2005 
SSOC).  Hence, there is no due process bar to the Board also 
considering the claim in light of the former and revised 
applicable rating criteria.   

Prior to September 23, 2002, IVDS was rated under Diagnostic 
Code 5293 as follows:  Mild IVDS was rated as 10 percent 
disabling.  Moderate IVDS with recurring attacks was rated as 
20 percent disabling.  Severe IVDS, with recurring attacks 
and intermittent relief, was rated as 40 percent disabling.  
Pronounced IVDS, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief, was rated as 60 percent 
disabling. 

Under the former and revised criteria, the terms "mild," 
"moderate" and "severe" are not defined in the rating 
schedule; rather than applying a mechanical formula, VA must 
evaluate all the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  

Considering the pertinent evidence in light of the criteria 
of Diagnostic Code 5293 in effect prior to September 23, 
2002, the Board finds that the pronounced IVDS simply has not 
been shown.  During VA examination in January 2002, the 
examiner reported persistent low back pain and radiating pain 
in the right thigh, with limitation of motion of the lumbar 
spine, but the examiner assessed the appellant's limitation 
as "moderate" based on fatigability, lack of endurance, and 
flare-ups.  Clearly, this provides no basis for more than the 
currently assigned rating.  There simply is no evidence t the 
symptoms required for a rating of 60 percent, i.e. persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Effective September 23, 2002, IVDS (still rated under 
Diagnostic Code 5293) was to be evaluated by one of two 
alternative methods.  First, the disability could be rated on 
the basis of the total duration of incapacitating episodes 
over the previous 12 months.  Alternatively, IVDS could be 
rated by combining under 38 C.F.R. § 4.25 separate 
evaluations for its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  For purposes of evaluation under Diagnostic Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed by 
a physician, and "chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from IVDS that are present constantly or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) 
(2003).  

Pertinent evidence since September 23, 2002, consists of 
medical records from Kaiser Permanente through September 
2003, medical records from the Baltimore VAMC through August 
2004, and medical records from Washington VAMC through April 
2004.  There is also a March 2003 magnetic resonance imaging 
(MRI) report from Howard Open MRI Center that describes 
evidence of a small paracentral disc herniation that impinges 
on the right S1 nerve root, a grade-1 retrolisthesis, and 
minimal enhancing scar tissue within the right lateral 
recess.  As nothing in this evidence shows that the appellant 
has had any qualifying incapacitating episodes, there is no 
basis for rating the disability under  that methodology,  
There also is no evidence of any separately ratable 
neurological manifestations of IVDS to be combined with the 
orthopedic manifestations.  While, the March 2003 MRI report 
noted symptoms of "numbness in the right leg" and a 
conclusion of "right L5 radiculopathy," these findings, 
alone, do not constitute a separately ratable neurological 
disability.

Effective September 26, 2003, the diagnostic code for IVDS 
has been renumbered Diagnostic Code 5243.  However, the 
criteria for rating all spine disabilities,  to include IVDS, 
are now set forth in a General Rating Formula for Diseases 
and Injuries of the Spine. The revised criteria provide that 
IVDS is rated under the "incapacitating episode" 
methodology discussed above, or alternatively, under the 
General Rating Formula.  The formula provides that a 40 
percent rating is assignable forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is assignable for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is assignable for 
unfavorable ankylosis of the entire spine.  These criteria 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2005).  Under the 
"new" rating schedule, normal range of motion of the 
thoracolumbar spine is as follows:  flexion to 90 degrees, 
extension to 30 degrees, lateral flexion 30 degrees 
bilaterally, and rotation 30 degrees bilaterally.  38 C.F.R. 
§ 4.71a, Plate V (2005).

The evidence received regarding the appellant's symptoms 
since September 26, 2003, consists of medical records from 
Baltimore VAMC through August 2004, and medical records from 
Washington VAMC through April 2004.  This evidence does not 
show any incapacitating episodes, nor does it demonstrate 
unfavorable ankylosis of the entire thoracolumbar spine or 
his entire spine (which is required for a rating in excess of 
40 percent under the General Rating Formula).  The Board also 
points out that, under Note (1) at revised Diagnostic Code 
5235-5242, VA must continue to determine whether assigning 
separate ratings under the orthopedic and neurological rating 
criteria would result in a higher rating for IVDS.  As noted 
above, however, in this case there is no indication of a 
diagnosed neurological disorder, and no indication that any 
separately ratable neurological manifestation is associated 
with the service-connected disability at any point pertinent 
to the appeal.    

At this juncture, the Board emphasizes that Board and efforts 
to obtain additional medical evidence  to facilitate 
evaluation under the revised rating criteria have been 
unsuccessful.  As indicated above, the veteran failed to 
report to a number of VA examinations, most recently in 
December 2004 (pursuant to the Board's prior remand).  While 
such evidence may have elicited the medical findings needed 
to support the assignment of a higher rating, the veteran has 
not cooperated with any of VA's efforts to further develop 
the record.  The Board emphasizes that the duty to assist is 
not a one-way street, and that the veteran must cooperate 
with the VA's attempts to assist him.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  As the veteran has not done so 
here, the Board has not other choice but to consider the 
evidence on the basis of the evidence already of record, 
which, as noted above, does not support the claim for a 
higher rating.

The Board also points out that, regardless of whether the 
former or revised criteria is considered, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion (see  Johnson v. Brown, 9 Vet. App. 7 
(1996)), to include IVDS (see VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998)).

In this case, however, functional loss due to pain, weakness 
and fatigability has already been taken into consideration  
in arriving at the decision to assign the 40 percent rating.  
For example, the January 2002 VA medical examiner assessed 
the appellant's disability as "moderately" disabling, based 
on fatigability, lack of endurance, and flare-ups.  Hence, 
the record presents no basis for assignment of any higher 
rating based on the DeLuca factors, alone.

Further, no other diagnostic code provides any basis for 
assignment of any higher rating.  While, under the former 
rating criteria, the veteran's disability could, 
alternatively, be rated on the basis limitation of motion of 
the lumbosacral spine (pursuant to Diagnostic Code 5292), the 
current 40 percent rating is the maximum rating available 
under that diagnostic code.  Likewise, a 40 percent rating is 
the maximum assignable under Diagnostic Code 5295, for 
lumbosacral strain (not shown here).  Moreover, as the 
disability does not involve a residuals of a fractured 
vertebrae, or any ankylosis, former Diagnostic Codes 5285, 
5286, or 5289, respectively, are not applicable

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a rating higher under any 
of the former or revised applicable rating criteria. 

The above determinations are based on applicable provisions 
of VA's rating schedule.  Additionally, the  Board finds that 
there is no showing that the veteran's service-connected 
lumbosacral strain reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.31(b)(1) (cited to in the May 2005 SOC).  In this regard, 
the Board notes that the disability is not objectively shown 
to markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating).  There also is no 
objective evidence that the disability warrants frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the claim for a rating in 
excess of 40 percent for the service-connected lumbar spine 
disability must be denied.  In reaching this conclusions, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 40 percent for residuals of a 
lumbosacral spine laminectomy and discectomy, with a 
herniated nucleus pulposus, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


